EXHIBIT 10.4

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT is made as of December 7, 2006, by and among
SUPER VISION INTERNATIONAL, INC., a Delaware corporation (the “Company”), with
its principal executive offices at 8210 Presidents Drive, Orlando, Florida 32809
and the purchasers (collectively, the “Purchasers” and each a “Purchaser”) set
forth on Schedule 1 hereof, with regard to the following:

RECITALS

WHEREAS, the Company and the Purchasers are parties to that certain Common Stock
and Warrant Purchase Agreement dated as of December 7, 2006 (the “Purchase
Agreement”);

WHEREAS, as a condition of the obligations of, and an inducement to, the parties
to consummate the purchase by the Purchasers of the Class A Common Stock and
Warrants (each as defined in the Purchase Agreement), contemplated by the
Purchase Agreement, this Agreement shall be executed and delivered;

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Purchasers hereby agree as follows:

Any capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.

ARTICLE I.

REGISTRATION OF SHARES; COMPLIANCE WITH THE SECURITIES ACT

Section 1.1 Registration Procedures and Expenses. The Company shall:

(a) Subject to receipt of necessary information from the Purchasers, including
all information requested by Schedule 2 hereof, use commercial reasonable
efforts to prepare and file with the SEC, within sixty (60) days after the
Closing of the Purchase Agreement (the “Filing Date”), a registration statement
(the “Registration Statement”) on Form S-3 (or, if Form S-3 is not then
available to the Company, on Form SB-2 or such appropriate form as is then
available to the Company) to enable the resale of the Registrable Shares by the
Purchasers on a delayed or continuous basis under Rule 415 of the Securities
Act. “Registrable Shares” means (a) each share of Class A Common Stock purchased
pursuant to Purchase Agreement and (b) each Warrant Share until the earlier of:
(1) the date on which such share has been resold or otherwise transferred
pursuant to the Registration Statement; (2) the date on which such share is
transferred in compliance with Rule 144 under the Securities Act or may be sold
or transferred pursuant to Rule 144 under the Securities Act (or any other
similar provisions then in force) without any volume or manner of sale
restrictions thereunder; or (3) the date on which such share ceases to be
outstanding (whether as a result of redemption, repurchase and cancellation or
otherwise). Prior to the filing of the Registration Statement, the Company will
provide to each Purchaser a copy of the “Selling Shareholder” section for their
review, and if no comments are received within three (3) days of delivery of
this section, then it will be deemed approved.

 

1



--------------------------------------------------------------------------------

(b) use commercial reasonable efforts, subject to receipt of necessary
information from the Purchasers, including the Registration Statement
Questionnaire, to cause the Registration Statement to become effective within
120 days after the date hereof (180 days if the Registration Statement is
reviewed by the SEC with respect to the availability of Rule 415) (the
“Effective Date Deadline”).

(c) use commercial reasonable efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus (as
defined in Section 1.3 below) used in connection therewith and take all such
other actions as may be necessary to keep the Registration Statement current and
effective for a period (the “Registration Period”) not exceeding, with respect
to the Purchaser’s Registrable Shares, the earlier of (i) the second anniversary
of the Closing of the Purchase Agreement (provided, however, that with respect
to Registrable Shares that are Warrant Shares, the foregoing date shall be the
second anniversary of the date the related Warrant was exercised), (ii) the date
on which all Registrable Shares then held by the Purchaser may be sold or
transferred in compliance with Rule 144 under the Securities Act (or any other
similar provisions then in force) without any volume or manner of sale
restrictions thereunder, and (iii) such time as all Registrable Shares held by
the Purchaser have been sold (A) pursuant to a registration statement, (B) to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, or (C) in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
thereto, if any, are removed upon the consummation of such sale;

(d) promptly furnish to the Purchaser with respect to the Registrable Shares
registered under the Registration Statement such reasonable number of copies of
the Prospectus, including any supplements to or amendments of the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Registrable Shares by the Purchaser;

(e) promptly take such action as may be necessary to qualify, or obtain, an
exemption for the Registrable Shares under such of the state securities laws of
United States jurisdictions as shall be necessary to qualify, or obtain an
exemption for, the sale of the Registrable Shares in states specified in writing
by the Purchaser; provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;

(f) bear all expenses in connection with the procedures in paragraph (a) through
(c) of this Section 1.1 and the registration of the Registrable Shares pursuant
to the Registration Statement, regardless of whether a Registration Statement
becomes effective, including without limitation: (i) all registration and filing
fees and expenses (including filings made with the NASD); (ii) fees and expenses
of compliance with federal securities and state “blue sky” or securities laws;
(iii) expenses of printing (including printing certificates for the Registrable
Shares and Prospectuses); and (iv) all fees and disbursements of counsel of the
Company and independent certified public accountants of the Company; provided,
however, that the Purchaser shall be responsible for paying the fees and
disbursements for the Purchasers’ respective counsel, the underwriting
commissions or brokerage fees, and taxes of any kind (including, without
limitation, transfer taxes) applicable to any disposition, sale or transfer of
the Purchaser’s Registrable Shares. The Company shall, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties); and

 

-2-



--------------------------------------------------------------------------------

(g) advise the Purchasers, within two (2) business days by e-mail, fax or other
type of communication, and, if requested by such person, confirm such advice in
writing: (i) after it shall receive notice or obtain knowledge of the issuance
of any stop order by the SEC delaying or suspending the effectiveness of the
Registration Statement or of the initiation or threat of any proceeding for that
purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Shares under state securities or “blue sky”
laws; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or other order or to obtain its withdrawal at the
earliest possible moment if such stop order or other order should be issued; and
(ii) when the Prospectus or any supplements to or amendments of the Prospectus
have been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective.

Section 1.2 Transfer of Shares; Suspension.

(a) The Purchaser agrees that it will not effect any disposition of the
Securities or its right to purchase the Registrable Shares that would constitute
a sale within the meaning of the Securities Act, except as contemplated in the
Registration Statement referred to in Section 1.1 or in accordance with the
Securities Act, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding the Purchaser
or its plan of distribution.

(b) Except in the event that clause (c) below applies, the Company shall, at all
times during the Registration Period, promptly (i) prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading, and so that, as thereafter delivered to purchasers of
the Registrable Shares being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; (ii) provide the
Purchaser copies of any documents filed pursuant to Section 1.2(b)(i); and
(iii) inform the Purchaser that the Company has complied with its obligations in
Section 1.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Purchaser to that effect, will use its commercially
reasonable efforts to secure the effectiveness of such post-effective amendment
as promptly as possible and will promptly notify the Purchaser pursuant to
Section 1.2(b)(iii) hereof when the amendment has become effective).

(c) Subject to clause (d) below, in the event of (i) any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(ii) the issuance by the SEC or any other federal or state

 

-3-



--------------------------------------------------------------------------------

governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, then the Company shall deliver a notice in
writing to the Purchaser (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchaser will
refrain from selling any Registrable Shares pursuant to the Registration
Statement (a “Suspension”) until the Purchaser’s receipt of copies of a
supplemented or amended Prospectus prepared and filed by the Company, or until
it is advised in writing by the Company that the current Prospectus may be used.
In the event of any Suspension, the Company will use its commercially reasonable
efforts, consistent with the best interests of the Company and its shareholders,
to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably practicable after the delivery of a Suspension Notice to the
Purchaser; provided, however, that the Company may on two occasions only suspend
sales pursuant to the Registration Statement for a period of up to thirty
(30) days if the Company furnishes to the holders of the Registrable Shares a
certificate signed by the Company’s Chief Executive Officer stating that in the
good faith judgment of the Company’s Board of Directors, (i) the offering would
interfere in any material respect with any acquisition, corporate reorganization
or other material transaction under consideration by the Company or (ii) there
is some other material development relating to the condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose such development;
provided further, however, that the Company may not so suspend sales more than
twice in any calendar year without the written consent of the holders of at
least a majority of the then-eligible Registrable Shares consisting of
outstanding shares of Common Stock.

(d) In the event of a sale of Registrable Shares by the Purchaser under the
Registration Statement, the Purchaser must also deliver to the Company’s
transfer agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit A, so that the Registrable
Shares may be properly transferred.

Section 1.3 Indemnification. For the purpose of this Section 1.3, the term
“Registration Statement” shall include any preliminary or final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 1.1 and the term “Rules and Regulations” means
the rules and regulations promulgated under the Securities Act.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Purchaser and each person, if any, who controls the Purchaser
within the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to

 

-4-



--------------------------------------------------------------------------------

which the Purchaser or such controlling person may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, including the Prospectus, financial
statements and schedules, and all other documents filed as a part thereof, as
amended at the time of effectiveness of the Registration Statement, including
any information deemed to be a part thereof as of the time of effectiveness
pursuant to paragraph (b) of Rule 430A, or pursuant to Rule 434 of the Rules and
Regulations, or the Prospectus, in the form first filed with the Commission
pursuant to Rule 424(b) of the Regulations, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required (the
“Prospectus”), or any amendment or supplement thereto (ii) the omission or
alleged omission to state in any of them a material fact required to be stated
therein or necessary to make the statements in any of them (in the case of the
Prospectus only, in light of the circumstances under which they were made), not
misleading, or (iii) any inaccuracy in the representations and warranties of the
Company contained in this Agreement, or any failure of the Company to perform
its obligations under this Agreement, and will reimburse the Purchaser and each
such controlling person for any legal and other expenses as such expenses are
reasonably incurred by the Purchaser or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
information furnished to the Company by or on behalf of the Purchaser expressly
for use in the Registration Statement or the Prospectus, or (ii) the failure of
the Purchaser to comply with the covenants and agreements contained in the
Purchase Agreement or this Agreement, or (iii) the inaccuracy of any
representations made by the Purchaser in this Agreement or (iv) any untrue
statement or omission of a material fact in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Purchaser before the
pertinent sale or sales by the Purchaser.

(b) Indemnification by the Purchaser. The Purchaser will indemnify and hold
harmless the Company, each of its directors, each of its officers who sign the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who sign the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Purchaser to
comply with the covenants and agreements contained in the Purchase Agreement or
this Agreement or (ii) the inaccuracy of any representation or warranty made by
the Purchaser in this Agreement or (iii) any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement to the Registration Statement or Prospectus, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus only, in light of the circumstances under which they were

 

-5-



--------------------------------------------------------------------------------

made), not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchasers expressly
for use therein; provided, however, that the Purchaser shall not be liable for
any such untrue or alleged untrue statement or omission or alleged omission of
which the Purchaser has delivered to the Company in writing a correction at
least two (2) business days before the occurrence of the transaction from which
such loss was incurred, and the Purchaser will reimburse the Company, each of
its directors, each of its officers who signed the Registration Statement or
controlling person for any legal and other expense reasonably incurred by the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action for which such person is entitled to be indemnified in
accordance with this Section 1.3(b).

(c) Indemnification Procedure.

(i) Promptly after receipt by an indemnified party under this Section 1.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 1.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 1.3 except
to the extent it is materially prejudiced as a result of such failure.

(ii) In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 1.3 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:

(1) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action), or

 

-6-



--------------------------------------------------------------------------------

(2) the indemnifying party shall not have counsel reasonably satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of action, in each of which cases the reasonable
fees and expenses of counsel shall be at the expense of the indemnifying party.

(d) Contribution. If a claim for indemnification under this Section 1.3 is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any losses, claims, damages, liabilities or expenses referred to in
this Agreement, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 1.3, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

No party to this Agreement guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any other party to this Agreement who was not guilty of such
fraudulent misrepresentation.

Section 1.4 Termination of Conditions and Obligations. The restrictions imposed
by Article I upon the transferability of the Registrable Shares shall cease and
terminate as to any particular number of the Registrable Shares upon the passage
of two (2) years from the Closing of the Purchase Agreement, provided, however,
that with respect to the Registrable Shares that are the Warrant Shares, the
foregoing date shall be the second anniversary of the date the relevant Warrant
was exercised, or at such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

Section 1.5 Registration Default. (a) If the Registration Statement covering the
Registrable Shares required to be filed by the Company pursuant to Section 1.1
is not for any reason (other than through the fault of the Purchaser) declared
effective by the SEC by the Effective Date Deadline, then the Company shall make
the payments to each Purchaser as provided in the next sentence as liquidated
damages and not as a penalty. The amount to be paid by the Company to each
Purchaser shall be determined as of each Computation Date (as defined below),
and such amount shall be equal to 1% (the “Liquidated Damage Rate”) of the
Purchase Price per Unit (as such terms are defined in the Purchase Agreement)
held by the Purchaser for the period from the Effective Date Deadline to the
first Computation Date, and for each 30-day

 

-7-



--------------------------------------------------------------------------------

period of any subsequent Computation Dates thereafter, in each case calculated
on a pro rata basis to the date on which the Registration Statement is declared
effective by the SEC (the “Periodic Amount”), subject to an overall limit of up
to 18 months of liquidated damages. The full Periodic Amount shall be paid by
the Company to the Purchaser in cash, or at the Company’s option, in shares of
Class A Common Stock priced at $2.23 per share, subject to equitable adjustment
of such amount in the case of the issuance by the Company of additional shares
of Class A Common Stock for stock splits, stock dividends, recapitalizations and
other appropriate dilutive events; provided the Periodic Amount shall be paid by
the Company (if in cash by wire transfer of immediately available funds), within
three business days after each Computation Date or three business days after the
date on which the Registration Statement is declared effective by the SEC,
whichever occurs earlier.

(b) As used in Section 1.5(a), “Computation Date” means the date which is 30
days after the Effective Date Deadline and, if the Registration Statement to be
filed by the Company pursuant to Section 1.1 has not theretofore been declared
effective by the SEC, each date which is 30 days after the previous Computation
Date until such Registration Statement is so declared effective.

ARTICLE II.

MISCELLANEOUS

Section 2.1 Governing Law: Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Delaware General Corporation Law (in respect of
matters of corporation law) and the laws of the State of Delaware (in respect of
all other matters) applicable to contracts made and to be performed in the State
of Delaware. The parties hereto irrevocably consent to the jurisdiction of the
United States federal courts and state courts in the State of Delaware in any
suit or proceeding based on or arising under this Agreement or the transactions
contemplated hereby and irrevocably agree that all claims in respect of such
suit or proceeding may be determined in such courts. The Company and each
Purchaser irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding in such forum. The Company and each
Purchaser further agrees that service of process upon the Company or such
Purchaser, as applicable, mailed by the first class mail in accordance with
Section 2.6 shall be deemed in every respect effective service of process upon
the Company or such Purchaser in any suit or proceeding arising hereunder.
Nothing herein shall affect the right of any party hereto to serve process in
any other manner permitted by law. The parties hereto agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner. The parties hereto irrevocably waive any right to a trial by jury
under applicable law.

Section 2.2 Counterparts. This Agreement may be executed in two or more
counterparts, including, without limitation, by facsimile transmission, all of
which counterparts shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to each other party. In the event any signature page is delivered by facsimile
transmission, the party using such means of delivery shall cause additional
original executed signature pages to be delivered to the other parties as soon
as practicable thereafter.

 

-8-



--------------------------------------------------------------------------------

Section 2.3 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 2.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

Section 2.5 Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the maters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party to be charged with enforcement and no provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and each Purchaser.

Section 2.6 Notices. Notices shall be delivered in accordance with the Purchase
Agreement.

Section 2.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor any Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, each Purchaser may assign its rights and
obligations hereunder to any of its “affiliates,” as that term is defined under
the Securities Act, without the consent of the Company so long as such affiliate
is an accredited investor (within the meaning of Regulation D under the
Securities Act) and agrees in writing to be bound by this Agreement. This
provision shall not limit each Purchaser’s right to transfer the Securities
pursuant to the terms of this Agreement or to assign such Purchaser’s rights
hereunder to any such transferee. In that regard, if a Purchaser sells all or
part of its Common Shares to someone that acquires the shares subject to
restrictions on transferability (other than restrictions, if any, arising out of
the transferee’s status as an affiliate of the Company), such Purchaser shall be
permitted to assign its rights hereunder, in whole or in part, to such
transferee.

Section 2.8 Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

[Signature page to follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

COMPANY:

 

SUPER VISION INTERNATIONAL, INC. By:        Name:     Title:   President and
Chief Executive Officer PURCHASERS:           Address:                        
     Address:                              Address:                             
Address:                   

 

10



--------------------------------------------------------------------------------

Schedule 1

to

Registration Rights Agreement

LIST OF INVESTORS

 

Investor Name, Address,

Telephone and Fax Number

  

Shares of
Common Stock

  

Base

Warrant Shares

  

Additional

Warrant Shares

  

Aggregate
Purchase Price

                                                                               
            Totals:                                        



--------------------------------------------------------------------------------

Schedule 2

to

Registration Rights Agreement

REGISTRATION STATEMENT QUESTIONNAIRE

 

To: Super Vision International, Inc.

  8210 Presidents Drive

  Orlando, Florida 38209

  Attention:                                              

  Facsimile:                                                      

Reference is made to the Registration Rights Agreement (the “Agreement”), made
between Super Vision International, Inc., a Delaware corporation (the
“Company”), and the Purchasers noted therein.

The undersigned hereby furnishes to the Company the following information for
use by the Company in connection with the preparation of the Registration
Statement contemplated by Section 1 of the Agreement.

 

(1) Name and Contact Information:

 

Full legal name of record holder:

    

Address of record holder:

         

Social Security Number or Taxpayer

identification number of record holder:

    

Identity of beneficial owner (if different than record holder):

    

Name of contact person:

    

Telephone number of contact person:

    

Fax number of contact person:

    

E-mail address of contact person:

    

 

-2-



--------------------------------------------------------------------------------

(2) Beneficial Ownership of Registrable Shares:

(a) Number of Registrable Shares owned by Selling Shareholder:

_____________________________________________________________________________________________________

(b) Number of Registrable Shares requested to be registered:

_____________________________________________________________________________________________________

 

(3) Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder:

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Shares listed above in Item (2)(a).

Type and amount of other securities beneficially owned by the Selling
Shareholder:

_____________________________________________________________________________________________________

_____________________________________________________________________________________________________

 

(4) Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

_____________________________________________________________________________________________________

_____________________________________________________________________________________________________

 

(5) Selling Shareholder Affiliations:

(a) Is the Selling Shareholder a registered broker-dealer?

_____________________________________________________________________________________________________

(b) Is the Selling Shareholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an “affiliate” of, or person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)

_____________________________________________________________________________________________________

 

-3-



--------------------------------------------------------------------------------

(c) If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):

_____________________________________________________________________________________________________

(d) If the answer to Item (6)(b) is yes, did the Selling Shareholder acquire the
Registrable Shares in the ordinary course of business (if not, please explain)?

_____________________________________________________________________________________________________

(e) If the answer to Item (6)(b) is yes, did the Selling Shareholder, at the
time of purchase of the Registrable Shares, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Shares (if yes, please explain)?

_____________________________________________________________________________________________________

 

(6) Voting or Investment Control over the Registrable Shares:

If the Selling Shareholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Shares listed in Item (2) above:

_____________________________________________________________________________________________________

Pursuant to the Agreement, the undersigned acknowledges that the Company may, by
notice to the Placement Agent, suspend or withdraw the Registration Statement
and require that the undersigned immediately cease sales of Registrable Shares
pursuant to the Registration Statement under certain circumstances described in
the Agreement. At any time that such notice has been given, the undersigned may
not sell Registrable Shares pursuant to the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement, any amendments thereto and
the related prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.

The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY THE
COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

 

-4-



--------------------------------------------------------------------------------

          Dated: _____________, 2006    

Signature of Record Holder

(Please sign your name in exactly the same manner as the certificate(s) for the
shares being registered)

 

-5-



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF SUBSEQUENT SALE

Name and Address of Transfer Agent

 

  RE: Sale of Shares of Common Stock of Super Vision International, Inc. (the
“Company”) pursuant to the Company’s Prospectus dated
                                 (the “Prospectus”)

Ladies and Gentlemen:

The undersigned hereby certifies, in connection with the sale of shares of
Class A Common Stock of the Company included in the table of Selling
Stockholders in the Prospectus, that the undersigned has sold the shares
pursuant to the Prospectus and in a manner described under the caption “Plan of
Distribution” in the Prospectus and that such sale complies with all applicable
securities laws, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):      

Record Holder (e.g., if held in name of nominee):      

Restricted Stock Certificate No.(s):      

Number of Shares Sold:      

Date of Sale:      

In the event that you receive a stock certificate(s) representing more shares of
Class A Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.

Very truly yours,

Dated:                                         

 

By:     

Print Name:   Title:   cc:  